                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                              ANDERSON/GREENWOOD

David Richard Walker, Jr.,          )
                                    )               Civil Action No.: 8:19-cv-00688-JMC
                      Plaintiff,    )
                                    )
        v.                          )                              ORDER
                                    )
                                    )
                                    )
Sherriff Bryan J. Koon, Sherriff    )
James R. Metts                      )
                                    )
                      Defendants.   )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on March 15, 2019. (ECF No. 10.) The Report addresses

Plaintiff David Richard Walker’s suit under 42 U.S.C. § 1983 and recommends that the court

dismiss the case. (ECF No. 10.) For the reasons stated herein, the court ACCEPTS the Report,

and DISMISSES the case.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 10.) As brief background, on March 8, 2019, Plaintiff,

proceeding pro se and in forma pauperis, filed this civil rights action alleging that Defendants

denied him access to legal materials and access to supply items in violation of the First and

Fourteenth Amendments to the United States Constitution. (ECF No. 1 at 4–5.) Plaintiff contends

that the events giving rise to his claims occurred while he was detained in the Lexington County

Detention Center, beginning in March 2013. (Id. at 5.) Specifically, Plaintiff alleges that he was

denied access to a law library, law library contents, and supply items, such as pens, paper,



                                                1
envelopes, and postage, and was therefore unable to prepare documents and petitions for litigation

in state and federal courts. (Id. at 5–6.) Plaintiff appears to contend that the denial of access to a

law library and supply items violated his right of access to the courts under the Fourteenth

Amendment and his right to petition the Government under the First Amendment. (Id. at 6.)

Plaintiff contends that the First Amendment requires a detention center to adequately

accommodate a pretrial detainee with law library materials and supply items such as pens, paper,

envelopes, and postage to ensure a prisoner’s right of access to the courts and right to petition the

Government. (Id.) For his injury, Plaintiff contends that the denial of the law library and supply

items impaired his ability to file petitions to the Government and litigation in court, deprived

Plaintiff of due process, and violated his liberty and property rights. (Id. at 7.) As a result, Plaintiff

contends, he was unable to properly litigate various claims in court under the Eighth and

Fourteenth Amendments for deliberate indifference to medical care, conditions of confinement,

and others. (Id. at 7–8.) For his relief, Plaintiff requests that the court grant compensatory damages

in the amount of $2,000 from each Defendant, punitive damages, and declaratory relief entitling

Plaintiff access to the law library and supply items. (Id. at 8.)

                                     II. STANDARD OF REVIEW

        The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or modify,



                                                    2
in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

                                           III. DISCUSSION

       The parties were apprised of their opportunity to file objections to the Report on March 15,

2019. (ECF No. 10.) Objections to the Report were due by March 29, 2019. (ECF No. 10.)

However, objections were due by April 3, 2019, if a party was served by mail or otherwise allowed

under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. (Id.) Defendants did not file an objection to the

Report. Plaintiff’s Objection was filed on May 3, 2019, which is well after the April 5, 2019

deadline. (Compare ECF No. 10, with ECF No. 16.) Given that Plaintiff’s Objection is untimely,

the court need not consider it for purposes of reviewing the Report. See Taylor v. Gainey, 203 F.

App’x 426, 427 (4th Cir. 2006) (“The timely filing of specific objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the substance of that

recommendation when the parties have been warned of the consequences of noncompliance.”).

       In the absence of timely objections to the Magistrate Judge’s Report, this court is not

required to provide an explanation for adopting the recommendation. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983). Instead, the court must only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation. Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Furthermore, failure to file specific written objections to the Report results in a party’s waiver of

the right to appeal from the judgment of the District Court based upon such recommendation. 28

U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F. 2d 841 (4th

Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984). After a thorough and careful

review of the record, the court finds the Magistrate Judge’s Report provides an accurate summary



                                                  3
of the facts and law in the instant case. (ECF No. 10.) Because Plaintiff’s Objection is untimely

and there are no other objections, the court adopts the Report herein. Camby, 718 F.2d at 199.

                                        IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 10) and incorporates it herein.

Therefore, the court DISMISSES the case. Further, Plaintiff’s Motion to Appoint Counsel (ECF

No. 24), Plaintiff’s Motion to Appoint Guardian Ad Litem (ECF No. 25) and Plaintiff’s Motion

for Legal Accommodations (ECF No. 30) are all DENIED AS MOOT.

       IT IS SO ORDERED.




                                                    United States District Judge
December 20, 2019
Columbia, South Carolina




                                                4
